Citation Nr: 0332382	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected aortic insufficiency/aortic stenosis, 
status post coronary artery bypass graft, currently evaluated 
as 30 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.

3.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35, Title 38 of the United States Code.

4.  Entitlement to an effective date prior to November 10, 
2000 for the assignment of a temporary 100 percent disability 
rating for aortic insufficiency/aortic stenosis due to 
hospitalization.




REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to March 
1985.

These matters come to the Board of Veterans' Appeals (the 
Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO).  

REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded.

The need for additional medical evidence

The veteran originally claimed entitlement to an increased 
rating for his heart disease, for which he underwent bypass 
surgery in November 2000.  In addition to the heart disease, 
for which service connection has been granted, he also 
suffers from severe chronic obstructive pulmonary disease, 
for which service connection has not been established.  A 
January 2001 VA treatment record indicates that his shortness 
of breath was due to the chronic obstructive pulmonary 
disease, not heart disease.  In addition, in October 2001 his 
physician found that his chest pain was not of cardiac 
origin.  It is not clear, therefore, whether the veteran's 
complaints of dyspnea, fatigue, angina, dizziness, or syncope 
are due to the service-connected heart disease or a 
nonservice-connected disability.

The RO provided the veteran a VA medical examination in 
January 2001, which did not include the diagnostic testing 
required to determine the limitation in workload of metabolic 
equivalent (METs) manifested by the heart disease.  An 
October 2001 VA treatment record indicates that the veteran 
had recently been provided a stress test to determine the 
workload of METs, but the results of that testing were not 
included in the treatment records the RO obtained.  

The DAV case

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2003).  
In accordance with that authority, in November 2002 the Board 
initiated the development of additional evidence in support 
of the veteran's claim for an increased rating, and notified 
the veteran of that development.  It does not appear that the 
requested development (obtaining recent medical treatment 
records and scheduling the veteran for a VA cardiology 
examination) was completed.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003).  For this reason the veteran's 
appeal is being remanded to allow the Veterans Benefits 
Administration (VBA) to undertake the necessary development.

The Board additionally observes that the issues on appeal all 
involve the service-connected heart disease and they are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation].

Accordingly, the case is remanded to VBA for the following:

1.  VBA must review the claims file and 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a heart 
disorder since November 1999.  After 
securing any necessary release, the VBA 
should obtain copies of such records that 
are not in file.  Specifically, the VBA 
should obtain the veteran's treatment 
records from the VA Medical Center in 
Lexington, Kentucky, including the 
results of the September or October 2001 
cardiac stress test.  If  VBA is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran should be so 
notified.

3.  VBA should afford the veteran a 
medical examination to determine the 
severity of his heart disease.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report of 
examination.

The examiner should document all clinical 
findings and functional limitations 
resulting from aortic 
insufficiency/aortic stenosis, status 
post coronary artery bypass graft.  
Specifically, the examiner should 
determine whether the cardiac disorder 
has resulted in chronic congestive heart 
failure.  The examiner should also 
determine the number of METs the veteran 
is able to achieve prior to the onset of 
cardiac symptoms, and the ejection 
fraction resulting from any left 
ventricular dysfunction.  If the veteran 
experiences shortness of breath, the 
examiner should provide an opinion on 
whether the shortness of breath is due to 
the service-connected heart disease or 
some other cause.

The veteran contends that he is unable to 
work due to chest pain.  The examiner 
should also provide an opinion on whether 
the manifestations of the service-
connected heart disease prevent the 
veteran from securing and following any 
substantially gainful employment.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs VBA to 
provide expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


